Me. Justice Wole
delivered the opinion of the court.
The complainants obtained a judgment in the District *4Court of Gfuayama. The judgment declared that various conveyances were null and void, inasmuch as they were simulated. The theory of the complaint was that two of the defendants were concubines or mistresses of the grantor of the said conveyances and that each of said mistresses combined with the said grantor in his lifetime to cheat and defraud his legitimate heirs, the complainants in this suit. Three nullities were sought and the court found in favor of two of them.
Among other objections the defendants demurred to the complaint on the ground of misjoinder of causes of action. Indeed, no reason was shown for joining either of these two women in the cause of action against the other. They were not charged with any combination between themselves. The demurrer should have prevailed on this ground. Nevertheless, the court overruled it and the cause or causes went on to trial.
The first count alleged a fraudulent or simulated transfer to Juana Ortiz Malavé. and her children; that there was no price mentioned in the deed, and that Juana Ortiz and her children at the time were paupers (insolventes). There was some evidence that Juana Ortiz was a pauper when Ló-pez first took up with her. Some of this evidence was unreliable, as witnesses were vague and did not show how they knew of this poverty. The deed made a number of years later recited a consideration of $300, or $150 from the said Juana Ortiz and $150 from her children. They were acknowledged natural children. The complainants failed to prove that either Juana Ortiz or her children did not have the amounts attributed to them at the date of the deed. There may be a suspicion to the contrary, but suspicion is not proof. Juana Ortiz declared that the property was first presented to her, but that afterwards she bought it, describing how she obtained the money. She declared, and at least one other witness declared, that she worked. Given the solemn declaration of the deed, the statements of Juana *5Ortiz and the slight proofs of simulation, there was not enough evidence before the court to annul the deed. That a part of the consideration comes from presents made by López would make no difference. There was no evidence that the property was worth more than the consideration recited.
Likewise, the deed was partially in favor of acknowledged natural children. A deed to them for such a small sum could be supported, just as a deed to legitimate heirs might be. There is no attempt at collation in this suit.
With regard to the deed to Bonifacia Diaz, the evidence of even poverty was very slight. The consideration of the deed was $100. Mere poverty at some time or other is not sufficient to rebut the presumption that the recital in the deed is true, especially when the amount concerned is so low as $100.
Bonifacia Diaz conveyed the foregoing property to Dá-maso Caraballo. The complaint alleged a purchase by him, knowing of the fraudulent conveyance to Bonifacia Diaz. We have searched the record with care and we find no statement tending to show this knowledge. There is no reason for setting aside the said conveyance to Dámaso Caraballo.
The demurrer for misjoinder of action should have been sustained. Where, however, the case goes on to trial and the complainants have a full opportunity to be heard, the proper judgment to be rendered is a final one in favor of defendants, unless the appellate court is convinced that the ends of justice require a different holding and that the complainants he given another opportunity. The court is convinced to the contrary and judgment should he rendered in favor of the defendants.

Reversed.

Chief Justice Del Toro and Justices Aldrey, Hutchison aud Franco Soto concurred.